DETAILED ACTION
Claims 9 , 13, 14, 16, 47, and 48 have been amended.
Rejection to claims 9 – 22, 48, 56, and 57 is withdrawn
Claims 23 – 46, 52, and 54 have been cancelled. 
Claims 55 - 57 have been added new. 
Objection to the abstract of the disclosure is withdrawn based on the filed correction.
Claims 1 – 22, 47 – 51, 53, 55 – 57 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered.
With respect to the arguments of claim 1, examiner respectfully disagrees.
Applicant has stated that MURDOCH fails to teach the limitation of claim 1 of “detecting a request a from the particular user to enable a particular application”. Examiner respectfully disagrees because MURDOCH teaches in Para. 0102 that a user is allowed to specify a scope of permission which would then be used to execute an application. This is analogous to enabling of the application based on a request. MURDOCH further states (Para. 0141, “In such a case, since the application 620 has been already stored at the container 673, once the permission from Alice 640 is granted, the application 620 is ready to be executed.”).
Applicant has stated that MURDOCH further fails to teach the limitation of claim 1 of “determining a multidimensional coordinate based on the data permission requirements of the particular application”. Examiner respectfully disagrees because multidimensional coordinate is analogous to the scope of permissions of an application. MURDOCH teaches in Para. 0005 that first characteristics of an application are identified (which is similar to the data permission recited in the claim limitation) and based on the characteristics of the application the scope of permissions is determined. 
Applicant has stated that VESTERINEN fails to teach comparison between multidimensional zone with a multidimensional coordinate. Examiner respectfully disagrees because VESRTINEN teaches of a contact radius and an information radius which are compared to check whether or not information should be provided to a contact, Para. 0003. Even though multidimensionality is not explicitly stated, Fig. 4 does give a multidimensional overview of the privacy zones. Furthermore, the contact radius includes the axis list vector (which contact the user is willing to share the information with (partner, close friend, school mate, etc.), Table 1) and through the range data content is established, in which contacts who are closer get access to more private information such as physical location, phone number, etc.
With respect to the arguments of claim 8, examiner respectfully disagrees. Claim 8’s features are similar to those recited in claim 1 with the exception that claim 8 recites ‘other users’, the teaching of a ‘particular user’ also would teach for an ‘other user’. Applicant states that ANTONELLI fails to teach comparing a coordinate to a zone based on indications from a plurality of other users. ANOTENELLI teaches in the Para. 0103 that before an APP is authorized access to the personal data (PD) of a user, the user is informed how the personal data of other users currently using the app is being accessed. This is analogous to the privacy zone of other users. Based on this, the user is able to execute an application and authorize it to access the user’s personal data, Para. 0104.
With respect to the arguments of claims 47, 51, and 53. Examiner respectfully disagrees. The response to the arguments for claims 1 are mostly applicable to claims 47, 51, and 53. 
As for the argument that the teaching of claim 47 fails to disclose detecting an accessing of a particular application, MURDOCH teaches in (para. 0139, “The method 700 also includes identifying one or more characteristics of the application (702). The one or more characteristics may be the characteristics 625-626 illustrated in FIG. 6. The one or more characteristics 621 of the application 620 may include (but not limited to) the identity of the entity 610, the nature of the application 620, what type of information is requested by the application 620, and what type of results will be generated by the application 620.”) identifying characteristics of an application is analogous to detecting access of a particular application to determine its rules of information to be shared. Furthermore, In Para. 0139 the type of information requested and what type of results will be generated teaches information to be shared and the targets of the information to be shared of an application. 
As for the argument that the teaching of claim 51 fails to disclose “detecting a request to enable a particular application or webpage”. Examiner respectfully disagrees because MURDOCH teaches in Para. 0019 that when a scope of permissions is granted, the application is then executed. Furthermore, MURDOCH Para. 0139 teaches the data permission requirements of an application, by stating what type of information is requested by the application. 
As for the argument of that teachings of claim 53 fail to disclose “detecting a request from the particular user to access a particular webpage”. Examiner respectfully disagrees because MURDOCH teaches in Para. 0103 that a user can access an insurance companies’ website, then the web application can use the private information of the user to generate an insurance quote. Furthermore, MURDOCH’s teaching of data permission requirements of an application would also apply to a web-application. 
With respect to the arguments of claim 9 and 48, because of applicant’s arguments and the amendments, the rejections to claims 9 and 48 and their dependent claims 10-22, 56, and 57 have been withdrawn. 
Additional arguments are moot in view of the new grounds of rejection necessitated by the newly added claim 55. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 47, 49, 51, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over MURDOCH (US-20200351271-A1), in view of VESTERINEN (US-20100280965-A1), and further in view of SANKURATRIPATI (US-11126745-B1), hereinafter MURDOCH-VESTERINEN- SANKURATRIPATI .
Regarding claim 1, MURDOCH teaches “A method for controlling application enabling, the method comprising: receiving from a particular user an indication of data for sharing ([Abstract] “Receiving a request from an entity for using data stored in a data storage that is associated with a DID as one or more inputs of an application associated with the entity to generate one or more results.”) receiving from the particular user an indication of at least one recipient with which to share the data; ([Paragraph 0152] “The method 900 includes generating a notification to the DID owner (e.g., Alice 640) in response to the receiving of the request (901). The method 900 may also include receiving a user indication (e.g., Alice 640's input) that indicates a scope of permission that is to be granted (902). The method 900 may then determine the scope of permission that is consistent with the user indication (e.g., Alice's input) (903).”) …. detecting a request from the particular user to enable a particular application via a computing device; ([Paragraph 0102] “The principles described herein will further allow a user (e.g., a DID owner) to specify a scope of permission that is specific to be used in the execution of a particular application or a type of applications.”) accessing data permission requirements of the particular application; ([Paragraph 0139] “The method 700 also includes identifying one or more characteristics of the application (702). The one or more characteristics may be the characteristics 625-626 illustrated in FIG. 6. The one or more characteristics 621 of the application 620 may include (but not limited to) the identity of the entity 610, the nature of the application 620, what type of information is requested by the application 620, and what type of results will be generated by the application 620.”) determining a multidimensional coordinate based on the data permission requirements of the particular application ([Paragraph 0005] “Next, one or more characteristics of the application associated with the entity is identified. Based on the identified one or more characteristics, a scope of permission to use the requested data as one or more inputs of the application is determined.”) …. receiving an affirmation of the request from the particular user via the computing device; ([Paragraph 0128] “After Alice receives a notification, she can grant or deny the request on the fly. The permission storage 631 in the DID management module 630 and/or in the permission storage 667 in the DID owner's personal storage 660 may also be configured to automatically store or backup the permissions generated or the denied request by Alice 640 on the fly.” ) and enabling the particular application responsive to the affirmation of the request. ([Paragraph 0019] “Then, the scope of permission is granted to a container where the application is or is to be stored. Next, the application is executed in the container to generate the one or more result(s).”)
However, MURDOCH does not teach “determining a multidimensional zone based on the indication of the data for sharing and the indication of the at least one recipient; …. comparing the multidimensional zone to the multidimensional coordinate;”.
In analogous teaching, VESTERINEN teaches “determining a multidimensional zone based on the indication of the data for sharing and the indication of the at least one recipient; ([Paragraph 0032] “In some embodiments, information radii and contact radii for a user of mobile terminal 120 are derived based, at least in part, on user activity on the mobile terminal 120. As used herein, activity on the mobile terminal includes one or more network communications with each of one or more contacts, or proximity of mobile terminal 120 to the address or mobile location of each of one or more contacts, or some combination.”)  … ([Paragraph 0045] “The radius derivation module 317 receives activity date from the activity tracker module 301 and derives any modifications to the radius values already stored in the database, e.g., database 137.”) …. determining a multidimensional coordinate based on the data permission requirements of the particular application; comparing the multidimensional zone to the multidimensional coordinate; ([Paragraph 0037] “The user contact field 221 includes a contact identifier (ID) field 223, a communications/proximity data field 225, and a contact radius field 227. The contact ID field 223 holds data that indicates a particular contact of the user”) ([Paragraph 0039] “the user contact field 221 includes a contact radius field 227 that holds data that indicates the relative closeness of the contact to the user as indicated by the user's actions”) ([Paragraph 003] “In response to a request from the contact for information about the user, information about the user is provided, which has an information radius value in a range that is based on a value of the contact radius associated with the contact.”).
Thus, given the teaching of VESTERINEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of an intuitive method for managing privacy settings as taught by VESTERINEN into the method for controlling an application enabling as taught by MURDOCH. One of ordinary skill in the art would have been motivated to do so because VESTERINEN recognizes the importance of enhancing the management of private information. ([VESTERINEN, Paragraph 0002] “Therefore, there is a need for a less tedious, more intuitive way to manage the private information”).
Furthermore, although MURDOCH teaches of generating a notification to the user (paragraph 0132), however, MURDOCH-VESTERINEN does not teach “notifying the particular user via the computing device of the comparing of the multidimensional zone to the multidimensional coordinate;”.
In analogous teaching of privacy approval system, SANKURATRIPATI teaches “notifying the particular user via the computing device of the comparing of the multidimensional zone to the multidimensional coordinate” ([Column 5 lines 15-19] “In some embodiments, before notifying the second user (e.g., the privacy compliance officer) about the request to approve the new application feature, the privacy approval application 105 automatically computes a risk score for the selected fields characterizing utilization of the user data”).
Thus, given the teaching of SANKURATRIPATI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of notifying the user based on a privacy computation as taught by SANKURATRIPATI into the method for controlling an application enabling as taught by MURDOCH-VESTERINEN. One of ordinary skill in the art
would have been motivated to do so because SANKURATRIPATI recognizes the importance of safeguarding a user’s private information. ([SANKURATRIPATI, Col. 1 lines 22-32] “While the collection and analysis of such data can be of great benefit not only to the particular user but to other users of the service provider, it can also be the subject of considerable abuse, such as provision of the information to a third party …. For these reasons, as well as privacy regulations or regulatory constraints, when personal information is stored in databases, it is incumbent on service providers that control this data to protect the data from abuse. ”).

Regarding claim 2, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 1, VESTERINEN further teaches “the receiving from the particular user the indication of the at least one recipient with which to share the data ([0001] “For example, the user might not want to share the same information with all subscribers who are in the friends group, but rather might want to share some information with close friends”) comprising receiving from the particular user an indication of at least one of network destinations for receiving the data, other applications for receiving the data, or other users for receiving the data.” ([Paragraph 0032] “As used herein, activity on the mobile terminal includes one or more network communications with each of one or more contacts, or proximity of mobile terminal 120 to the address or mobile location of each of one or more contacts, or some combination. In such embodiments, the mobile terminal 120 includes a mobile terminal activity tracker module 121 that detects those communications and proximity events and reports those activities, or statistical data or radii derived from them, to the network privacy service module 133 over network 105.”). 
The same motivation to modify MURDOCH-SANKURATRIPATI with VESTERINEN , as in the rejection of claim 1, applies. 

Regarding claim 3, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 1, VESTERINEN further teaches “determining a first multidimensional vector based on the indication of the data for sharing and determining a second multidimensional vector based on the indication of the at least one recipient with which to share the data; ([Paragraph 0050] “For example, contact icon 413 (Partner) and contact icon 415 (Close Friend) with contact radii 0.1 and 0.5, respectively (both less than 1.0), are in the innermost circle with information radius 1, representing access to the UserA's physical location. These contacts also have access to the information represented by the outer circles 403, 405 and 407. Similarly, contact 425 (Colleague C), with contact radius 1.5, lies outside the innermost circle 401 with information radius 1 and inside the second circle 403, with radius 2, which represents access to UserA's phone number. This contact is denied access to UserA's physical location in the circle with a smaller radius, but is granted access to UserA's phone number and information represented by the outer circles 405 and 407.”) wherein determining the multidimensional zone comprises determining a combined multidimensional vector based on the first multidimensional vector and the second multidimensional vector.” ([Paragraph 0048] “Circles are nested when the circle with the smaller radius lies entirely within a circle with a larger radius. In some embodiments, the nested circles are concentric. For example, in FIG. 4, the four radii 1, 2, 3 and 4 for the four pieces of user information in the example: (physical location, phone number, email address and service name, respectively), are shown by the four nested circles, circle 401, circle 403, circle 405 and circle 407, respectively.”) ([0028] “the numerical values used for information radius is on a different scale than the numerical values used for contact radius; and, a scale factor or transform algorithm is used to convert values in one scale to corresponding values in the other scale.”).
The same motivation to modify MURDOCH-SANKURATRIPATI with VESTERINEN , as in the rejection of claim 1, applies. 

Regarding claim 4, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 1, MURDOCH further teaches “the accessing the data permission requirements of the particular application comprising: accessing rules indicating information to be shared; and accessing rules indicating targets of the information to be shared;” ([Paragraph 0139] “The method 700 also includes identifying one or more characteristics of the application (702). The one or more characteristics may be the characteristics 625-626 illustrated in FIG. 6. The one or more characteristics 621 of the application 620 may include (but not limited to) the identity of the entity 610, the nature of the application 620, what type of information is requested by the application 620, and what type of results will be generated by the application 620.”) the method further comprising determining the multidimensional coordinate based on the information to be shared and the targets of the information to be shared. ([Paragraph 0005] “Next, one or more characteristics of the application associated with the entity is identified. Based on the identified one or more characteristics, a scope of permission to use the requested data as one or more inputs of the application is determined.”).

Regarding claim 5, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 4. Furthermore, this claim recites features similar to those recited in claim 2. Therefore, claim 5 is rejected with a similar rational as in the rejection of claim 2. 

Regarding claim 6, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 1. MURDOCH further teaches “the accessing the data permission requirements of the particular application comprising: accessing rules indicating information to be shared; and accessing rules indicating targets of the information to be shared; ([Paragraph 0139] “The method 700 also includes identifying one or more characteristics of the application (702). The one or more characteristics may be the characteristics 625-626 illustrated in FIG. 6. The one or more characteristics 621 of the application 620 may include (but not limited to) the identity of the entity 610, the nature of the application 620, what type of information is requested by the application 620, and what type of results will be generated by the application 620.”) …. and determining the multidimensional coordinate based on the first position vector and the second position vector” ([Paragraph 0005] “Next, one or more characteristics of the application associated with the entity is identified. Based on the identified one or more characteristics, a scope of permission to use the requested data as one or more inputs of the application is determined.”).
However, MURDOCH-SANKURATRIPATI does not teach “the method further comprising: determining a first position vector based on the information to be shared; determining a second position vector based on the targets of the information to be shared;”.
In analogous teaching VESTERINEN teaches “the method further comprising: determining a first position vector based on the information to be shared; determining a second position vector based on the targets of the information to be shared;” ([Paragraph 0050] “For example, contact icon 413 (Partner) and contact icon 415 (Close Friend) with contact radii 0.1 and 0.5, respectively (both less than 1.0), are in the innermost circle with information radius 1, representing access to the UserA's physical location. These contacts also have access to the information represented by the outer circles 403, 405 and 407. Similarly, contact 425 (Colleague C), with contact radius 1.5, lies outside the innermost circle 401 with information radius 1 and inside the second circle 403, with radius 2, which represents access to UserA's phone number. This contact is denied access to UserA's physical location in the circle with a smaller radius, but is granted access to UserA's phone number and information represented by the outer circles 405 and 407.”).
The same motivation to modify MURDOCH-SANKURATRIPATI with VESTERINEN , as in the rejection of claim 1, applies. 

Regarding claim 47, this claim recites features similar to those recited in claim 1. Therefore, claim 47 is rejected with a similar rational as in the rejection of claim 1. MURDOCH further teaches “accessing rules for the particular application indicating targets of the information to be shared; ([Paragraph 0139] “The method 700 also includes identifying one or more characteristics of the application (702). The one or more characteristics may be the characteristics 625-626 illustrated in FIG. 6. The one or more characteristics 621 of the application 620 may include (but not limited to) the identity of the entity 610, the nature of the application 620, what type of information is requested by the application 620, and what type of results will be generated by the application 620.”) …. receiving a request from the user to disable the particular application disabling the particular application.” ([Paragraph 0118] “management module 630 may determine that the characteristics 621 of the application 620 include that the application 620 requires very sensitive personal information, such as social security number and date of birth, from Alice 640. Based on these characteristics 621, Alice's DID management module 630 may automatically deny the request”) ([Paragraph 0123] “In addition to expressly granted permissions, Alice 640 may also have a blacklist of applications and/or entities and/or type of applications and/or entities that she wants to deny their access to her personal data”).

Regarding claim 49, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 47. Furthermore, this claim recites features similar to those recited in claim 2. Therefore, claim 20 is rejected with a similar rational as in the rejection of claim 2.

Regarding claim 51, this claim recites features similar to those recited in claims 1 and 48. Therefore, claim 51 is rejected with a similar rational as in the rejection of claims 1 and 48.


Regarding claim 53, this claim recites features similar to those recited in claim 1.Therefore, claim 53 is rejected with a similar rational as in the rejection of claim 1. Furthermore, MURDOCH teaches “detecting a request from the particular user to access a particular webpage via a computing device;” ([Paragraph 0103] “the customer may go online and fill in some online forms at different insurance companies' websites, then these web applications use the user information to generate one or more quotes for the customer. Further, some of these web applications also send the user's information to several insurance agents.”).

Regarding claim 55,  MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 1. VESTERINEN further teaches “wherein the multidimensional zone comprises a first dimension based on the indication of the data for sharing and a second dimension based on the indication of the at least one recipient with which to share the data” ([VESTERINEN, Paragraph 0032, Fig. 4] “In some embodiments, information radii and contact radii for a user of mobile terminal 120 are derived based, at least in part, on user activity on the mobile terminal 120. As used herein, activity on the mobile terminal includes one or more network communications with each of one or more contacts, or proximity of mobile terminal 120 to the address or mobile location of each of one or more contacts, or some combination.”) … ([Paragraph 0045] “The radius derivation module 317 receives activity date from the activity tracker module 301 and derives any modifications to the radius values already stored in the database, e.g., database 137.”) …. ([VESTERINEN, Para. 0048] “For example, in FIG. 4, the four radii 1, 2, 3 and 4 for the four pieces of user information in the example: (physical location, phone number, email address and service name, respectively), are shown by the four nested circles, circle 401, circle 403, circle 405 and circle 407, respectively. In some embodiments, the information associated with each circle is indicated by a label giving the name of the parameter shared in that circle,”).
The same motivation to modify MURDOCH-SANKURATRIPATI with VESTERINEN , as in the rejection of claim 1, applies. 

Claims 7, 8, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over  MURDOCH-VESTERINEN- SANKURATRIPATI, in view of ANTONELLI (US-20170140171-A1). 

Regarding claim 7, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 1. Furthermore, MURDOCH teaches “and the notifying of the particular user comprises notifying the particular user that the multidimensional coordinate is outside the multidimensional zone.” ([Paragraph 0128] “Alice 640 may also set up her DID management module 630 and/or his/her personal storage 660 to generate a notification whenever an express permission cannot be found”).
However, MURDOCH-VESTERINEN-SANKURATRIPATI does not teach “wherein: the comparing of the multidimensional zone to the multidimensional coordinate comprises determining that the multidimensional coordinate is outside the multidimensional zone;”.
In analogous teaching of managing personal data, ANTONELLI teaches “wherein: the comparing of the multidimensional zone to the multidimensional coordinate comprises determining that the multidimensional coordinate is outside the multidimensional zone;” ([Paragraph [0110-0111] “The mediator 184 (e.g., the server-side mediator 184′) verifies the authorization token, and then compares the user-defined policies with the retrieved set of rules for checking whether the user-defined policies are compatible with the requirements of the APP 140 defined in the corresponding statement (interaction 316). At this point, the outcome of the authorization process of the APP 140 is notified, and the user may decide to activate/suspend the authorization token for that APP 140 based on such outcome, in such a way to allow/avoid the possibility that the APP 140 requests PD (interaction 318). Particularly, if the user-defined policies are not compatible with the requirements of the APP 140 defined in the corresponding statement, the user may suspend the authorization token;”).
Thus, given the teaching ANTONELLI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of comparing the user’s policies with the requirements of the application and if they are not compatible not allowing the authorization of the APP as taught by ANTONELLI into the method for controlling an application enabling as taught by MURDOCH-VESTERINEN-SANKURATRIPATI. One of ordinary skill in the art would have been motivated to do so because ANTONELLI recognizes the need for a better way to manage a user’s personal data. ([ANTONELLI , Paragraph 0014] “the management and the usage of such PD is raising new concerns about privacy and the need of new technological and regulatory solutions to give users more control over their data life-cycle.”).

Regarding claim 8, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 1. Furthermore, this claim recites features similar to those recited in claim 1. In a similar manner as claim 1, what is taught for the particular user would also teach the same features for the “other users”. However, MURDOCH-VESTERINEN-SANKURATRIPATI does not teach “comparing the other multidimensional zone to the multidimensional coordinate”.
In analogous teaching of managing personal data, ANTONELLI teaches “comparing the other multidimensional zone to the multidimensional coordinate” ([Paragraph 0103] “Moreover, the user 160 may be further provided with a (e.g., real-time) report on how active instances of the APPs 140 already activated and authorized by other users 160 access PD.”).
The same motivation to modify MURDOCH-SANKURATRIPATI-VESTERINEN with ANTONELLI, as in the rejection of claim 7, applies. 

Regarding claim 50, MURDOCH-VESTERINEN-SANKURATRIPATI teach all limitations of claim 47. MURDOCH further teaches “the detecting of the accessing of the particular application comprising at least one of: detecting executing of the particular application on the computing device; ([Paragraph 0104] “The principles described herein provide user a greater and more flexible control over his/her personal data, while still allowing the third-party application to run with the necessary user data to generate the results that the user needs. Further details of the embodiments of the systems and the methods for executing an application within a scope of user-granted permission are described with respect to FIGS. 6-10.”) detecting a request to install the particular application on the computing device; ([Paragraph 0112] “For example, the entity 610 may choose to use container 673 as its service provider, and pre-store and/or pre-install all of its applications at the container 673. Since all the applications provided by the entity 610 have been stored in the container 673, when a DID owner (e.g., Alice 640) decides to allow an application to be executed using her personal data” ).  
However, MURDOCH-VESTERINEN-SANKURATRIPATI does not teach “or detecting processes of the particular application between the computing device and a network-accessible server”.
In analogous teaching of managing personal data, ANTONELLI teaches “or detecting processes of the particular application between the computing device and a network-accessible server” ([Paragraph 0065] “According to an embodiment of the present invention, the PD managing system 180 is a client/server system comprising software and/or hardware modules located at the user devices 120 as well as at a server unit 185.”). 
The same motivation to modify MURDOCH-SANKURATRIPATI-VESTERINEN with ANTONELLI, as in the rejection of claim 7, applies. 

Allowable Subject Matter
Claims 9, 48, 10-22, 56, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFAQ ALI whose telephone number is (571)272-1571. The examiner can normally be reached Mon - Fri 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFAQ ALI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434